

115 HRES 842 IH: Recognizing Meningitis B Awareness Day.
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 842IN THE HOUSE OF REPRESENTATIVESApril 24, 2018Mr. Paulsen (for himself and Mr. Bishop of Michigan) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Meningitis B Awareness Day.
	
 Whereas it is the custom of the House of Representatives to increase awareness of serious illnesses that affect the lives of United States citizens;
 Whereas meningococcal disease, more commonly referred to as bacterial meningitis, is any infection caused by the bacterium Neisseria meningitidis;
 Whereas meningococcal disease is uncommon; however, when it strikes, its flu-like symptoms make diagnosis difficult;
 Whereas meningococcal disease can cause serious illness, such as infection of the lining of the brain and spinal column (meningitis) or blood infections (sepsis);
 Whereas the disease strikes quickly and can lead to severe or permanent disabilities, such as hearing loss, brain damage, seizures, and limb amputation, or even lead to death within 24 to 48 hours;
 Whereas, although 1 in 10 people are carriers for this bacteria with no signs or symptoms of disease, sometimes Neisseria meningitidis bacteria can cause illness;
 Whereas there are different strains of bacterial meningitis, including serogroups A, C, W, Y, and B, and vaccines exist to help provide protection against all the serogroups commonly seen in the United States;
 Whereas the single best way to help prevent all common strains of meningococcal disease is to be vaccinated with both a MenACWY vaccine and a separate MenB vaccine;
 Whereas meningococcal disease is spread from person to person via the exchange of the bacteria through respiratory and throat secretions during close or lengthy contact, such as sharing beverages or eating utensils, kissing, or spending time in close contact with someone who is sick or who carries the bacteria;
 Whereas community settings in which large groups of people gather, like college campuses, can increase the risk of the spread of meningococcal disease;
 Whereas, because of the way meningitis is spread through close personal contact, the social behavior of young adults ages 17 to 23 increases their risk of contracting the disease;
 Whereas students in dormitory settings and crowded events are particularly vulnerable to meningococcal disease;
 Whereas while vaccines for serogroups A, C, W, and Y have been available for many years, prior to 2014, there were no vaccines available for serogroup B;
 Whereas despite the existence of a serogroup B vaccine, meningitis B has been responsible for all United States college campus outbreaks since 2011, with some cases resulting in death;
 Whereas because the B strain of meningitis requires a new, separate vaccination, students heading to college may mistakenly think that if they received the MenACWY vaccine that they are protected against all strains and may not realize they are not protected against the B strain;
 Whereas according to the Centers for Disease Control and Prevention, Neisseria meningitidis serogroup B accounts for approximately half of all meningococcal cases among persons ages 17 to 23 years in the United States;
 Whereas vaccination for serogroups A, C, W, and Y is routinely recommended by the Centers for Disease Control and Prevention;
 Whereas the Centers for Disease Control and Prevention’s Advisory Committee on Immunization Practices (ACIP) recommends that decisions to vaccinate adolescents and young adults 16 through 23 years of age against serogroup B meningococcal disease should be made at the individual level with health care providers;
 Whereas meningitis vaccines are covered by public and private insurance plans, and individuals are encouraged to contact their health insurance plan to determine coverage of MenACWY and MenB vaccines;
 Whereas the Federal Vaccines for Children (VFC) program will cover both MenACWY and MenB vaccines for children and adults who have no health insurance or whose health insurance does not cover these vaccines, as well as for children less than 19 years of age who are American Indian or Alaska Native or eligible for Medicaid or other State health plan coverage;
 Whereas Kimberly Coffey was 17 and a high school senior on Long Island when she died from meningitis B in 2012 (before meningitis B vaccines were available in the United States);
 Whereas Kimberly’s mother, Patti Wukovits, R.N., created the Kimberly Coffey Foundation and, today, this vital organization remains true to its mission in providing education to the public and health care professionals about meningococcal disease and advocating for two types of meningococcal vaccination;
 Whereas the Kimberly Coffey Foundation’s goal is to ensure that no other family will endure the loss of a child or have a loved one experience the devastating effects of meningococcal disease;
 Whereas June 15, 2018, marks the sixth anniversary of Kimberly Coffey’s death; Whereas Emily Stillman was a 19-year-old sophomore at Kalamazoo College in Kalamazoo, Michigan, when she tragically contracted bacterial meningitis (before meningitis B vaccines were available in the United States);
 Whereas, on February 2, 2013, after just 36 hours in the hospital, Emily passed away; Whereas Emily’s mother, Alicia, created the Emily Stillman Foundation in 2014 to preserve the memory of Emily Nicole Stillman and to advocate for organ/tissue donation and for the increased availability of meningitis B vaccines for children;
 Whereas students, parents, educators, and health care providers need to know about all strains of meningitis and how to protect against all strains; and
 Whereas April 24, 2018, should be considered National Meningitis B Awareness Day: Now, therefore, be it
	
 That the House of Representatives recognizes Meningitis B Awareness Day. 